DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 01/27/2022 has been entered. Claim 16 was added new. Claims 1-16 remain pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112(b) rejections.  
Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 102 and 103 rejections for claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11, 13, 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brekenfeld (U.S. Pre-Grant Publication No. 2015/0316028), in view of Ruijter (U.S. Pre-Grant Publication No. 2015/0267681).

As per claim 1, Brekenfeld discloses a wind turbine blade extending from a root end to a tip end along a longitudinal axis and comprising a root region, a transition region, and an airfoil region, the wind turbine blade comprising: a profiled contour (as shown; figure 1B) with a leading edge (1) and a trailing edge (10) and a chord extending between the leading edge and the trailing edge (as shown; figure 1B); a blade shell with a first blade shell part with a pressure side (DD) and a second blade shell part with a suction side (EE), the first and second blade shell parts extending from the root end to the tip end (as shown; figure 1A) and joined along a trailing edge glue joint (adhesive 3 at trailing edge 10); a first main spar cap (14) integrated in the first blade shell part (as shown; figure 1B); a second main spar cap (6) integrated in the second blade shell part (as shown; figure 1B); and one or more shear webs (CC) connected between the first main spar cap and the second main spar cap (as shown; figure 1B), wherein one of the first blade shell part and the second blade shell part comprises a shell core arranged between an inner laminate and an outer laminate (the shells made from inner skins and outer skins encapsulating a structural foam or balsa core; paragraph [0036]). 
However, Brekenfeld does not explicitly teach wherein the shell core comprises a bend having a bend angle of at least 60 degrees between a first part of the shell core and a second part of the shell core.
Ruijter is an analogous prior art in that it deals with a wind turbine blade. Ruijter teaches wherein the shell comprises a bend having a bend angle of at least 60 degrees between a first part of the shell and a second part of the shell (flat back panel formed part of the first shell part 14 is in an angle of 90o, i.e., an angle producing between the shell forming flat back panel 20 (second part) and the remainder of first shell part 14 (first part); paragraph [0062]). Ruijter teaches the flat back panel provides a thicker profile with increased structural strength and higher lift performance (paragraph [0011]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Brekenfeld’s shell at the trailing edge to incorporate Ruijter’s flat back panel made part of the shell because, as Ruijter teaches, the flat back panel provides a thicker profile with increased structural strength and higher lift performance (paragraph [0011]).

As per claim 2, Brekenfeld, in view of Ruijter, discloses the wind turbine blade according to claim 1. While Brekenfeld does not teach wherein the bend angle is in the range from 80 degrees to 100 degrees, Ruijter teaches wherein the bend angle is in the range from 80 degrees to 100 degrees (90 degrees; paragraph [0062]). Therefore, by the combination of claim 1 above, the combined structure has all limitations of claim 2.

As per claim 3, Brekenfeld, in view of Ruijter, discloses the wind turbine blade according to claim 1. While Brekenfeld does not teach wherein the second part of the shell core forms a part of a flatback section at the trailing edge, by the combination of claim 1 above, the combined structure would have  wherein the second part of the shell core forms a part of a flatback section at the trailing edge because Ruijter teaches wherein the second part of the shell forms a part of a flatback section at the trailing edge (as shown, the bent part at the flat back 20 (second part) forms the flatback section; see Ruijter, figure 3) and Brekenfeld teaches shell cores extending the entire length of the pressure side or suction side shells to the very trailing edge (see Brekenfeld, figure 1B). The combined structure would have a part of the shell core forming the flat back panel. 

As per claim 4, Brekenfeld, in view of Ruijter, discloses the wind turbine blade according to claim 1. While Brekenfeld does not teach wherein the second part of the shell core at least in a first cross-section and/or a second cross-section has a height of at least 0.4*HF, where HF is the height of the flatback section in the respective cross-section, the combined structure of claim 1 above would have wherein the second part of the shell at least in a first cross-section and/or a second cross-section has a height of at least 0.4*HF, where HF is the height of the flatback section in the respective cross-section because Brekenfeld teaches shell cores extending the entire length of the pressure side or suction side shells to the very trailing edge (see Brekenfeld, figure 1B) Ruijter teaches the shell forming part with a flatback panel which has a height equal to the height of the flatback panel, i.e., at least 0.4*HF. 

As per claims 5, 6, Brekenfeld, in view of Ruijter teaches the wind turbine blade according to claim 1. Brekenefeld and Ruijter do not teach wherein the bend has an inner radius less than 200 mm (claim 5) and wherein the bend has an outer radius less than 200 mm (claim 6). However, the applicant’s disclosure is silent of any criticality in the claimed dimension. Change in shape was held to be a matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention was significant (see MPEP 2144). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to incorporate inner and outer radii of less than 200 mm since such change would only require a simple change in shape.

As per claim 11, Brekenfeld, in view of Ruijter, discloses the wind turbine blade according to claim 1. Brekenfeld further discloses wherein the outer laminate comprises a glue surface for a trailing edge glue joint of the wind turbine blade (at bonding flange 10; figure 1B).

As per claim 13, Brekenfeld discloses a blade shell part (EE; figure 1B) for a pressure side and/or a suction side of a wind turbine blade, the blade shell part extending from the root end to the tip end with a glue surface for a trailing edge glue joint, the blade shell part comprising a main spar cap (6; figure 1B) integrated in the blade shell part (as shown; figure 1B), wherein the blade shell part comprises an inner laminate and an outer laminate, and a shell core arranged between the inner laminate and the outer laminate (the shells made from inner skins and outer skins encapsulating a structural foam or balsa core; paragraph [0036]), 
However, Brekenfeld does not explicitly teach wherein the shell core comprises a bend having a bend angle, between a first part of the shell core and a second part of the shell core.
Ruijter is an analogous prior art in that it deals with a wind turbine blade. Ruijter teaches wherein the shell comprises a bend having a bend angle of at least 60 degrees between a first part of the shell and a second part of the shell (flat back panel formed part of the first shell part 14 is in an angle of 90o, i.e., an angle producing between the shell forming flat back panel 20 (second part) and the remainder of first shell part 14 (first part); paragraph [0062]). Ruijter teaches the flat back panel provides a thicker profile with increased structural strength and higher lift performance (paragraph [0011]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Brekenfeld’s shell at the trailing edge to incorporate Ruijter’s flat back panel made part of the shell because, as Ruijter teaches, the flat back panel provides a thicker profile with increased structural strength and higher lift performance (paragraph [0011]).

As per claim 14, Brekenfeld discloses a method of manufacturing a wind turbine blade extending from a root end to a tip end along a longitudinal axis and comprising a root region, a transition region, and an airfoil region, the wind turbine blade comprising a profiled contour with a leading edge and a trailing edge and a chord extending between the leading edge and the trailing edge, a blade shell with a pressure side and a suction side joined along a trailing edge glue joint, a first main spar cap integrated in the pressure side of the blade shell, a second main spar cap integrated in the suction side of the blade shell, and one or more shear webs connected between the first main spar cap and the second main spar cap, the method comprising arranging an outer reinforcement material for an outer laminate in a mould shell; arranging a shell core on the outer reinforcement material; arranging an inner reinforcement material for an inner laminate on the shell core (outer skins laid into the molds, followed by the core, the inner skins; paragraph [0039]); adding resin to the inner reinforcement material and the outer reinforcement material; and curing the resin (the laminates then allowed to cure (if hand laid with wet material (resin) either prepreg or hand wetting) or infused; paragraph [0039]).
Brekenfeld does not teach wherein arranging a shell core comprises forming a bend having a bend angle of at least 60 degrees between a first part of the shell core and a second part of the shell core. 
Ruijter is an analogous prior art in that it deals with a wind turbine blade. Ruijter teaches wherein the shell comprises a bend having a bend angle of at least 60 degrees between a first part of the shell and a second part of the shell (flat back panel formed part of the first shell part 14 is in an angle of 90o in the same mold,  i.e., an angle producing between the shell forming flat back panel 20 (second part) and the remainder of first shell part 14 (first part); paragraph [0062]). Ruijter teaches the flat back panel provides a thicker profile with increased structural strength and higher lift performance (paragraph [0011]). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify Brekenfeld’s shell at the trailing edge to incorporate Ruijter’s flat back panel made part of the shell because, as Ruijter teaches, the flat back panel provides a thicker profile with increased structural strength and higher lift performance (paragraph [0011]).

As per claim 16, Brekenfeld, in view of Ruijter, discloses the blade shell part according to claim 13. While Brekenfeld does not teach wherein the bend angle is at least 60 degrees, Ruijter teaches wherein the bend angle is at least 60 degrees (90 degrees; paragraph [0062]). Therefore, by the combination of claim 13 above, the modified structure contains all limitations of claim 16.

Allowable Subject Matter
Claims 7-10, 12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 7-10, 12 and 15 contain allowable subject matter indicated as allowable in the Non-Final Rejection dated 10/28/2021.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is (571)272-1324. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANG K KIM/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745